Citation Nr: 0826753	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  95-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Shelley A. Stasson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1997, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Board's office in 
Washington, D.C.  A transcript of the hearing is of record.

When this case was most recently before the Board in August 
2001, the Board denied the veteran's appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2004, the 
Court vacated the Board's August 2001 decision and remanded 
the matter for action consistent with the November 2004 
Order.  The Secretary of VA appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In May 2005, the Federal Circuit ordered a stay of the case 
pending the Federal Circuit's decision in Roan v. Principi, 
2004-7093.  Roan itself was stayed pending the Federal 
Circuit's disposition in Sanders v. Nicholson, 487 F.3d 881 
(Fed.Cir. 2007) and its companion case, Simmons v. Nicholson, 
487 F.3d 892 (Fed.Cir. 2007).

In March 2008, the Federal Circuit summarily affirmed the 
November 2004 judgment of the lower court and remanded the 
case for further proceedings after the Secretary of VA moved 
to concede that the only issue raised in the veteran's appeal 
was identical to the issue decided in Sanders and Simmons.  
The matter has been returned to the Board for action 
consistent with the Court's November 2004 order.




REMAND

The Board's August 2001 decision was vacated and the case was 
remanded to the Board because the Court has determined that 
VA has not complied with the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007)and 38 C.F.R. 
§ 3.159(b)(1) (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103 (a) and 38 
C.F.R. § 3.159(b).

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
adjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

